Exhibit 10.1
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of the
16th day of May, 2009 (the “Effective Date”), by and between ARCADIA PRODUCTS,
INC., a Delaware corporation (the “Stockholder”), and AEROCARE HOLDINGS, INC., a
Delaware corporation (the “Buyer”) (each a “Party” or collectively the
“Parties”).
R E C I T A L S :
     A. The Stockholder is the record and beneficial owner of: (1) an aggregate
of one thousand (1,000) shares (“Beacon/Georgia Shares”) of the common stock,
$1.00 par value per share, of BEACON RESPIRATORY SERVICES OF GEORGIA, INC., a
Delaware corporation (“Beacon/Georgia”), constituting all of the issued and
outstanding shares of capital stock of Beacon/Georgia as of the date of this
Agreement; (2) an aggregate of ten thousand (10,000) shares (the “Lovell
Shares”) of the common stock, $1.00 par value per share, of LOVELL MEDICAL
SUPPLY, INC., a North Carolina corporation (“Lovell”), constituting all of the
issued and outstanding shares of capital stock of Lovell as of the date of this
Agreement; and (3) an aggregate of one thousand (1,000) shares (the “Trinity
Shares”) of the common stock, $0.01 par value per share, of TRINITY HEALTHCARE
OF WINSTON-SALEM, INC., a Georgia corporation (“Trinity”), constituting all of
the issued and outstanding shares of capital stock of Trinity as of the date of
this Agreement (the Beacon/Georgia Shares, Lovell Shares and Trinity Shares are
sometimes herein referred to collectively as the “Shares”, and Beacon/Georgia,
Lovell and Trinity are sometimes herein referred to collectively as the
“Corporations” and individually as a “Corporation”).
     B. Beacon/Georgia conducts business operations in the States of Georgia and
South Carolina, Lovell conducts business operations in the State of North
Carolina, and Trinity conducts business operations in the States of Georgia and
North Carolina, and each Corporation is engaged in the business of durable
medical equipment and respiratory therapy (collectively, the “Business”).
     C. Stockholder desires to sell to Buyer, and Buyer desires to purchase from
Stockholder, all of the Shares, upon the terms and conditions herein set forth.
     NOW, THEREFORE, in consideration of the mutual promises and conditions
herein contained, the Parties hereto agree as follows:
     1. Incorporation of Recitals. The Recitals made above are incorporated into
and made part of this Agreement by this reference thereto.
     2. Sale and Purchase of Shares. Subject to the terms and conditions of this
Agreement, Stockholder hereby sells, transfers and assigns to Buyer, and Buyer
hereby

 



--------------------------------------------------------------------------------



 



purchases from Stockholder, all of the Shares. Stockholder hereby delivers to
Buyer certificates evidencing the Shares duly endorsed to Buyer.
     3. Purchase Price; Method of Payment; Contingent Cash Consideration;
Reductions to Cash Consideration; Cash of the Corporations; Revenues and
Proceeds from Payment of Receivables of the Corporations; Accounts Payable of
the Corporations; Allocation of Purchase Price; Weekly Reconciliation; Etc.
          a. Purchase Price; Method of Payment; Wire Transfers to Certain
Creditors. The total consideration from Buyer to Stockholder in exchange for the
Shares is: (I) Four Million Two Hundred Seventy-Five Thousand Dollars
($4,275,000) in cash (the “Cash Consideration”), less the aggregate amounts set
forth in Section 3.c hereof (if any), plus (II) Four Hundred Seventy-Five
Thousand Dollars ($475,000) in cash, subject to offsets and reductions as set
forth in Section 3.b hereof (the “Contingent Cash Consideration”) (the Cash
Consideration and Contingent Cash Consideration are collectively referred to
herein as the “Purchase Price”). The Cash Consideration, less the aggregate
amounts set forth in Section 3.c hereof (if any) and less $1,173,527
(representing the aggregate amount to be wired to certain creditors of the
Stockholder as described at the end of this Section 3.a), will be paid by Buyer
to Stockholder on the Closing Date (or on the next banking day following the
Closing Date if all documents contemplated to be executed at Closing were fully
executed after 12:01 p.m., E.D.T., on the Closing Date) by wired funds to
Stockholder’s account number as set forth on the Schedule of Wire Instructions
attached hereto as Exhibit 3-A. The Contingent Cash Consideration shall be
payable pursuant to the terms of Section 3.b hereof. The Stockholder requests
and authorizes Buyer to redirect a portion of the Cash Consideration due at
Closing to the following creditors of Stockholder in the following amounts: (1)
$391,176 to Jana Master Fund, Ltd. pursuant to wire transfer instructions
provided by Stockholder to Buyer on or before the Closing Date; and (2) $782,351
to Vicis Capital Master Fund pursuant to wire transfer instructions provided by
Stockholder to Buyer on or before the Closing Date.
          b. Contingent Cash Consideration. The Contingent Cash Consideration
shall be held back by Buyer without interest, during the period commencing on
the Closing Date and ending three hundred sixty (360) days after the Closing
Date (the “Hold Back Period”), to secure all obligations of Stockholder to Buyer
(whether such obligations are pursuant to this Agreement or pursuant to any
other agreement between Buyer and Stockholder) , including but not limited to
all of the obligations of Stockholder to Buyer set forth in: (A) Section 3.e
hereof entitled Revenues and Proceeds from Payment of Receivables of the
Corporations; (B) Section 3.f hereof entitled Accounts Payable of the
Corporations; (C) Section 4 hereof entitled Right of Offset Against the
Contingent Cash Consideration; and (D) Section 13 hereof entitled
Indemnification; Remedies.
               i. Offset and Reduction of Contingent Cash Consideration in the
Event of Default. In the event Stockholder fails to meet any of its obligations
to Buyer under this Agreement, or otherwise is in default of any provision of
this Agreement (each such failure is sometimes herein referred to as a “default”
or an “event of default”), Buyer shall give written notice of the alleged
default to Stockholder. Upon the passage of not less than thirty (30) days from
receipt of said notice of alleged default from Buyer (unless during such thirty
(30) day

2



--------------------------------------------------------------------------------



 



period, Buyer shall have received notice from Stockholder that Stockholder has
elected to defend the dispute pertaining to an event of default involving a debt
or liability), the Buyer may at any time thereafter wholly or partially make
offset against and thereby reduce the amount of Contingent Cash Consideration
payable to Stockholder hereunder. Notwithstanding the foregoing, in the case of
a “Dispute” (as defined in Section 13 of this Agreement), the provisions of
Section 13 of this Agreement applicable to a “Dispute” shall govern, and no
offset and reduction against the Contingent Cash Consideration shall occur until
the applicable “Dispute” is resolved in accordance with the provisions of
Section 13 hereof.
               ii. Partial Release and Final Release; Effect of Release of
Contingent Cash Consideration. One Hundred Sixty Thousand Dollars ($160,000) of
the Contingent Cash Consideration, less any amounts previously offset and
reduced by Buyer pursuant to this Agreement, shall be released to Stockholder on
or before that date which is one hundred twenty (120) days after the Closing
Date (the “First Partial Release Date”), One Hundred Sixty Thousand Dollars
($160,000) of the Contingent Cash Consideration, less any amounts previously
offset and reduced by Buyer pursuant to this Agreement, shall be released to
Stockholder on or before that date which is two hundred forty (240) days after
the Closing Date (the “Second Partial Release Date”), and the remaining
Contingent Cash Consideration (not released to Stockholder on the First Partial
Release Date or Second Partial Release Date), less any amounts previously offset
and reduced by Buyer pursuant to this Agreement, shall be released to
Stockholder on or before that date which is three hundred sixty (360) days after
the Closing Date (the “Final Release Date”), provided, however, that
notwithstanding anything contained in this Agreement to the contrary, the right
of Buyer to make offset against and reduce the Contingent Cash Consideration
shall extend past the First Partial Release Date, Second Partial Release Date
and/or Final Release Date in the event: (i) a claim is in dispute at the time of
the First Partial Release Date, Second Partial Release Date and/or Final Release
Date and, in such instance, the Buyer’s right to make offset against and reduce
the Contingent Cash Consideration shall not terminate until after the settlement
of such claim or claims; or (ii) the Contingent Cash Consideration to be reduced
pursuant to Section 4 of this Agreement has not been finally determined and, in
such instance, the Buyer’s right to make offset against and reduce the
Contingent Cash Consideration shall not terminate until such time as all
calculations required by Section 4 hereof have been finally determined and all
reductions of the Contingent Cash Consideration required by Section 4 hereof (if
any) have been made. In the event the right of offset is extended past the First
Partial Release Date, Second Partial Release Date and/or Final Release Date
because a claim is in dispute, Contingent Cash Consideration having a value
equal to that amount which is 130 percent of the amount of the claim asserted by
Buyer shall continue to be held back by Buyer past the First Partial Release
Date, Second Partial Release Date and/or Final Release Date until such claim is
resolved.
          c. Reductions to Cash Consideration. The Cash Consideration to be
delivered at Closing shall be reduced, dollar for dollar, by the aggregate
amount of ZERO DOLLARS ($-0-), which amount Stockholder represents and warrants
is sufficient to reduce the Corporations’ “Aggregate Existing Obligations” (as
defined in Section 6.d hereof) to Zero Dollars ($-0-). Stockholder represents
and warrants to Buyer that the following obligations, which otherwise would have
reduced the amount of the Cash Consideration to be delivered at Closing, were
satisfied by payment in full prior to the Closing Date: (A) $71,289.83,

3



--------------------------------------------------------------------------------



 



representing the amount owed by Stockholder and/or its affiliates to GMAC
through the Effective Date; (B) $25,000.00, representing the final settlement
obligation owed by Arcadia Resources, Inc. and/or its affiliates to Dargon
Smith, Jr. and Sue Smith in settlement of Case Nos. 2008-CP-15-172 and 492
(collectively, the “Smith Cases”), each filed in the County of Colleton, State
of South Carolina; and (C) $5,915.22, representing the final installments owed
by Arcadia Resources, Inc. and/or its affiliates to Parelsu II, LLP under that
certain letter agreement dated November 20, 2008, which letter agreement set
forth the terms pertaining to the settlement of that certain lease dispute
involving leased property having a street address of 416A Robertson Blvd.,
Walterboro, South Carolina 29488. Stockholder shall provide to Buyer, on or
before the Closing Date, confirmation of the payment of such amounts (including,
in the case of the GMAC payment, copies of the electronic receipts of such
payments/payoffs to GMAC), and shall provide to Buyer post-Closing, a copy of
the signed Release and Indemnification Agreement pertaining to the Smith Cases,
promptly after such document has been executed by Dargon Smith, Jr. and Sue
Smith.
Not later than that date which is ten (10) days from the Closing Date,
Stockholder shall cause to be obtained from the following secured parties, and
filed with the Secretary of State of Delaware for Beacon/Georgia, the Secretary
of State of North Carolina for Lovell and the Secretary of State of Georgia for
Trinity, Form UCC-3 Termination Statements terminating the following Form UCC-1
Financing Statements:

  (1)   Form UCC-1 Financing Statement, filed on April 1, 2008, listing Jana
Master Fund, Ltd as Secured Party and Beacon/Georgia as Debtor;     (2)  
Form UCC-1 Financing Statement, filed on April 1, 2008, listing Jana Master
Fund, Ltd as Secured Party and Lovell as Debtor; and     (3)   Form UCC-1
Financing Statement, filed on April 2, 2008, listing Jana Master Fund, Ltd as
Secured Party and Trinity as Debtor.

Except for the above referenced UCC-1 Financing Statements of Jana Master Fund,
Ltd., Stockholder is not aware of any other active UCC-1 Financing Statements
imposing a lien on or otherwise encumbering any of the assets of the
Corporations, nor has Stockholder or any of such Corporations authorized the
filing of any UCC-1 Financing Statements from January 1, 2009 through the
Closing Date which would impose a lien on or otherwise encumber any of the
assets of the Corporations.
          d. Cash of the Corporations. Stockholder is entitled to the cash and
cash balances of each Corporation pertaining to the operation of the Business
through May 15, 2009 (the “Excluded Cash”), and Buyer is entitled to the cash
and cash balances of each Corporation pertaining to the operation of the
Business after May 15, 2009. In the event the Excluded Cash has not been reduced
to Zero Dollars ($0) as of the Closing Date, the Buyer agrees to remit to
Stockholder the remaining portion of the Excluded Cash. In the event the
Excluded Cash is a negative amount for any reason (e.g., overdrafts, outstanding
checks which have not cleared, etc.), the Stockholder shall immediately make
payment to Buyer in such amount as will bring the negative balance back to Zero
Dollars ($0).

4



--------------------------------------------------------------------------------



 



          e. Revenues and Proceeds from Payment of Receivables of the
Corporations. Stockholder is entitled to all revenues and proceeds actually
received by each Corporation on or before May 15, 2009 as a result of the
payment of accounts receivable generated by each Corporation’s operation of its
respective Business through May 15, 2009 (collectively, the “Excluded Accounts
Receivable Proceeds”). Buyer, through each of the Corporations, is entitled to
all revenues and proceeds received on and after May 16, 2009 as a result of the
payment of accounts receivable generated by each Corporation’s operation of its
respective Business (collectively, the “Included Accounts Receivable Proceeds”).
Notwithstanding anything contained in this Agreement to the contrary, any
Medicare refunds or recoupments pertaining to any Excluded Accounts Receivable
Proceeds shall be the responsibility of Stockholder and its ultimate parent
corporation, Arcadia Resources, Inc., a Nevada corporation, and their successors
and assigns. Notwithstanding anything in this Agreement to the contrary, for a
five (5) year period following the Closing Date, Stockholder indemnifies and
holds each Corporation and the Buyer harmless from and against any and all such
Medicare refunds or recoupments and from any other liabilities, obligations or
claims of any kind pertaining to the Excluded Accounts Receivable Proceeds, and
any business activity related thereto, and authorizes Buyer to make offset
against the Contingent Cash Consideration in the event Buyer has a claim against
Stockholder pursuant to this indemnification.
          f. Accounts Payable of the Corporations. Stockholder hereby agrees,
and Arcadia Resources, Inc. and RKDA, Inc. in their respective Guaranty
Agreements shall be required to agree, that: (A) Stockholder, Arcadia Resources,
Inc. and RKDA, Inc. shall be and hereby are jointly and severally liable for all
of the accounts payable obligations of each of the Corporations (whether due and
owing, not yet due and owing, billed or unbilled, accrued or not accrued or
contingent or not contingent), pertaining to the operation of the Business
through May 15, 2009, including but not limited to all of the accounts payable
listed on the Schedule of Accounts Payable Data attached hereto as Exhibit 6-R,
which Stockholder represents and warrants is an accurate and complete list of
all of such accounts payable through the close of business on April 30, 2009,
with respect to the A/P schedule through April 30, 2009 delivered by Stockholder
to Buyer at Closing (the “April 30, 2009 A/P Schedule”), and an accurate and
complete list of all of such accounts payable through the close of business on
May 15, 2009, with respect to the A/P schedule through May 15, 2009 to be
delivered by Stockholder to Buyer post-closing (the “May 15, 2009 A/P Schedule”)
(collectively, the “Pre-Existing Accounts Payable Obligations”) and that
Exhibit 6-R includes all of the accrued payroll of each of the Corporations
through April 30, 2009 (with respect to the April 30, 2009 A/P Schedule) and
through May 15, 2009 (with respect to the May 15, 2009 A/P Schedule), and all of
the accrued vacation obligations of each of the Corporations through April 30,
2009 (with respect to the April 30, 2009 A/P Schedule) and May 15, 2009 (with
respect to the May 15, 2009 A/P Schedule); and (B) Stockholder, Arcadia
Resources, Inc. and RKDA, Inc. shall cause the Pre-Existing Accounts Payable
Obligations (other than those disputed in good faith without any impact on the
respective Businesses of the Corporations, which dispute status shall in no way
alter the provisions of this Section 3.f which place sole responsibility for
payment of any Pre-Existing Accounts Payable Obligations on Stockholder, Arcadia
Resources, Inc. and RKDA, Inc., and not on Buyer) to be paid when due and shall,
in any event, pay off and satisfy in full all of such Pre-Existing Accounts
Payable Obligations no later than by that date which is ninety (90) days from
the Closing Date, as to Pre-Existing Accounts Payable Obligations listed on
Exhibit

5



--------------------------------------------------------------------------------



 



6-R, and by that date which is one-hundred ten (110) days from the Closing Date,
as to Pre-Existing Accounts Payable Obligations not listed on Exhibit 6-R (that
date which is one-hundred ten (110) days from the Closing Date is herein
referred to as the “Final Date for A/P Payments”), provided, however, that any
portion of the Pre-Existing Accounts Payable Obligations consisting of accrued
payroll obligations through May 15, 2009, shall be paid in full by Stockholder
or Stockholder’s ultimate parent corporation, Arcadia Resources, Inc., on or
before June 15 2009, and any portion of the Pre-Existing Accounts Payable
Obligations consisting of accrued vacation obligations through May 15, 2009,
shall be paid in full by Stockholder or Stockholder’s ultimate parent
corporation, Arcadia Resources, Inc. on or before June 15, 2009, such that all
of the employees of each Corporation as of May 16, 2009 will have no accrued
payroll owing to any of them by each such Corporation for periods before such
date nor will have any accrued vacation owing to them by each such Corporation
for periods before such date. In the event Stockholder, Arcadia Resources, Inc.
and/or RKDA, Inc. fail to pay in full all Pre-Existing Accounts Payable
Obligations by the Final Date for A/P Payments, Buyer shall have the right in
the exercise of its sole discretion, but not the obligation, to pay any of the
Pre-Existing Accounts Payable Obligations on behalf of Stockholder, Arcadia
Resources, Inc. and RKDA, Inc. and make offset against the applicable portion of
any Contingent Cash Consideration to be delivered by Buyer to Stockholder
pursuant to Section 3.b hereof. In the event of such non-payment by Stockholder,
Arcadia Resources, Inc. and/or RKDA, Inc. of all of the Pre-Existing Accounts
Payable Obligations by the Final Date of A/P Payments, Buyer shall also have all
other remedies set forth in this Agreement or under applicable law.
Notwithstanding anything in this Agreement to the contrary, after the Final Date
for A/P Payments, the Buyer shall at all times have the right to make written
demand on the Stockholder to pay any Pre-Existing Accounts Payable Obligations
which became known or arose after the Final Date for A/P Payments and, in such
event, the Stockholder shall pay the Pre-Existing Accounts Payable Obligations
within fifteen (15) business days from the date of receipt of such written
demand and shall provide Buyer with such proof of payment as Buyer may
reasonably request. Stockholder covenants and agrees to deliver the May 15, 2009
A/P Schedule to Buyer on or before May 31, 2009. Stockholder represents and
warrants to Buyer that Stockholder is not aware of any accounts payable
obligations incurred after April 30, 2009 through May 15, 2009, which are
outside the ordinary course of business or which involve accounts payable
obligations of a different type or category than those accounts payable
obligations listed on the April 30, 2009 A/P Schedule. Stockholder has disclosed
to Buyer that the April 30, 2009 A/P Schedule and the May 15, 2009 A/P Schedule
may also include accounts payable data pertaining to business entities other
than the Corporations due to the difficulty of separating out and segregating
such data.
          g. Allocation of Purchase Price. The Purchase Price shall be allocated
among the assets of each Corporation as set forth on Exhibit 3-G, which
allocation shall be jointly prepared and agreed to by Buyer and Stockholder and
attached to this Agreement no later than by June 30, 2009. It is agreed that the
allocations under this Section will be binding on all parties for Federal,
state, local and other tax purposes in connection with this sale, and will be
consistently reflected by each Party on its tax returns. The Parties shall
execute and attach hereto as Exhibit 3-H, not later than by June 30, 2009, any
forms required by Section 338(h)(10) of the Internal Revenue Code, as amended,
on the subject of the allocation of the Purchase Price among

6



--------------------------------------------------------------------------------



 



the assets of each of the Corporations, and Buyer shall allocate the Purchase
Price among the assets of each Corporation in accordance with such forms.
          h. Weekly Reconciliation; Progress Updates on A/P Payoffs. Commencing
during the week of May 18, 2009, and weekly thereafter or on such other periodic
basis as the parties hereto shall agree, and for so long as is reasonably
necessary to accomplish the objectives set forth in this subsection, a
representative of the Buyer and representative of the Stockholder shall meet on
such basis as they shall decide (whether in person, telephonically or
electronically via e-mail) in an effort to reconcile the various obligations of
the parties under this Agreement, including without limitation, the allocation
of cash in the Corporation, the distribution of proceeds from accounts
receivable, the status of payoffs of accounts payable, the settlement and proper
allocation of pre-Closing and post-Closing expenses (such as rent and similar
expenses), including expenses paid by one party which should properly be
allocated to the other party, adjustments for the underpayment of any
liabilities which should have been paid in full at Closing, etc. Such
representatives may establish whatever procedures and worksheets for such
reconciliation as they may reasonably determine. The Stockholder shall prepare
and submit to Buyer, on those dates which are thirty (30), sixty (60), ninety
(90) and one hundred ten (110) days from the Closing Date, a detailed written
status update on the progress made to date in the payment of all of the accounts
payable required to be paid off pursuant to Section 3.f hereof (each, an “A/P
Status Report”). Stockholder covenants and agrees that each A/P Status Report
will confirm to Buyer that Stockholder, Arcadia Resources, Inc. and RKDA, Inc.
have been diligent in their efforts to pay off such accounts payable and that
such obligated entities have made a reasonable effort to cause such accounts
payable to be paid off on a timely basis.
          i. Rossville Billing Center Transition. The terms and conditions set
forth on that certain List of Agreements Pertaining to the Rossville Billing
Center Transition, attached hereto as Exhibit 3-I, have been agreed to by
Stockholder and Buyer, and all of such terms and conditions are hereby
incorporated into this Agreement by this reference thereto and made a part
hereof. All references to “Arcadia” on Exhibit 3-I shall refer to Stockholder
and/or Arcadia Resources, Inc. (as the context shall require or permit), and
Stockholder represents to Buyer that Stockholder is the tenant under the current
lease pertaining to the Rossville, Indiana Billing Center location, and that
Arcadia Resources, Inc. is the current employer of the billing center personnel
but has authorized Stockholder to enter into the terms set forth on Exhibit 3-I
on its behalf.
          j. Assignment of Rights. Stockholder acknowledges that Stockholder
entered into certain material agreements with certain employees of the
Corporations rather than have the applicable Corporation enter into such
agreements. Stockholder hereby assigns any and all rights (but not obligations)
which Stockholder has under any and all employment agreements, confidentiality
agreements, non-competition agreements, non-solicitation agreements and any
other agreements containing restrictive covenants, which pertain to any current
or former employees of any of the three Corporations, including but not limited
to that certain Non-Competition Agreement dated as of August 25, 2006, by and
among the Stockholder and Darian Byrd a/k/a Herbert Darian Byrd, Jerry Lovell,
Donald H. Martinat III, Kathryn Martinat, Harvey Arrington, Jean Arrington a/k/a
Imogene Arrington, Randall Strickland and Tonda Strickland (the “2006
Non-Compete Agreement”). Stockholder represents and warrants to Buyer that the

7



--------------------------------------------------------------------------------



 



2006 Non-Compete Agreement is in full force and effect based on the form of such
document as of August 25, 2006, that the 2006 Non-Compete Agreement has not been
amended or previously assigned, and that the scope of the restrictive covenants
set forth in the 2006 Non-Compete Agreement have not been limited or reduced in
scope or duration.
          k. Reimbursement of Rent at Winston-Salem Location. After the Closing,
Stockholder plans to continue to use, for a short period, a portion of the space
at the Winston-Salem, North Carolina, location of a Corporation. In exchange for
such use, Stockholder agrees to pay Buyer the sum of One Thousand Dollars
($1,000) per month (prorated for periods which are less than a full month), with
such amount due when rent is due under the applicable Winston-Salem lease
agreement. Either party may terminate this arrangement by providing written
notice to the other party.
          l. CPAP Supply Inventory. Stockholder represents to Buyer that one of
the Corporations maintains CPAP supply inventory (segregated by location) at its
Winston-Salem, North Carolina location, including CPAP supply inventory
segregated for locations of the Stockholder in the Midwest region of the United
States (the “Midwest CPAP Supply Inventory”). On or before the close of business
on the Closing Date, Stockholder shall notify Buyer in writing or by e-mail
whether or not it has further need for any of the Midwest CPAP Supply Inventory
after the Closing Date. If Stockholder discloses to Buyer that it no longer has
a need for any of the Midwest CPAP Supply Inventory after the Closing Date (or
if Stockholder fails to notify Buyer in writing or by e-mail of such need before
the close of business on the Closing Date), the Midwest CPAP Supply Inventory
shall be deemed to be owned solely by Buyer as of the Closing Date for no
additional consideration. If Stockholder discloses to Buyer before the close of
business on the Closing Date that Stockholder has a further need for CPAP
supplies, then Buyer agrees to continue to ship CPAP supplies to Stockholder’s
Midwest locations (out of the segregated Midwest CPAP Supply Inventory) as
Stockholder shall request, at no cost to Stockholder except for related shipping
costs, until the earlier of the following dates: (A) the date on which the
segregated Midwest CPAP Supply Inventory runs out; or (B) May 31, 2009. After
May 31, 2009, Buyer may, in the exercise of its sole discretion, continue to
honor Stockholder requests for CPAP supplies but, if Buyer agrees to ship out
any CPAP supplies for Stockholder after May 31, 2009, Stockholder agrees to pay
Buyer an amount equal to the fair cost of such CPAP supplies plus related
shipping costs.
          m. Pitney Bowes Postage Metering Equipment. Stockholder has disclosed
to Buyer that Stockholder or a Corporation may be obligated under three
(3) lease arrangements involving Pitney Bowes postage metering equipment (the
“Pitney Bowes Equipment”) located at the Smyrna, Georgia location (lease with
fixed term), Huntersville, North Carolina location (month to month lease), and
Winston-Salem, North Carolina location (month to month lease). Within thirty
(30) days following the Closing Date, Buyer shall evaluate its needs regarding
the Pitney Bowes Equipment and, if Buyer determines it has no need for the
Pitney Bowes Equipment at a particular location, Buyer will notify Stockholder
of that fact and Stockholder shall retrieve the applicable Pitney Bowes
Equipment and assume any related lease obligations or, in the case of the month
to month leases, shall have Buyer return the applicable Pitney Bowes Equipment
to Pitney Bowes at Stockholder’s expense. In the event Buyer decides to keep any

8



--------------------------------------------------------------------------------



 



Pitney Bowes Equipment, Buyer shall assume the related lease obligations and
agrees to execute any documents required to reflect such assumption.
     4. Right of Offset Against the Contingent Cash Consideration. In addition
to any other rights of offset or reduction set forth in this Agreement, in the
event that: (i) any of the Corporations have any debts or liabilities of any
kind as of the Effective Date, other than the debts and liabilities of each such
Corporation described on, and not in excess of the dollar amounts listed on, the
Schedule of Liabilities attached hereto as Exhibit 6-D (the “Liabilities
Deficiency”), or (ii) any of the Corporations have, since January 31, 2009, made
expenditures or incurred obligations or liabilities, except in the ordinary
course of business; discharged or satisfied any liens or encumbrances, except in
the ordinary course of business; declared or made any payment or distribution
(excluding inter-company cash transactions in the ordinary course of business)
to Stockholder or purchased or redeemed any of its common capital stock or
agreed to do so; mortgaged, pledged or subjected to lien or encumbrance any of
its assets; sold or transferred any assets, except in the ordinary course of
business; suffered any damage or loss (whether or not covered by insurance),
materially affecting its properties; waived any rights of substantial value; or
entered into any transaction other than in the ordinary course of business (the
“Subsequent Event Deficiency”), or (iii) any debts, liabilities or obligations
of any nature (whether absolute, accrued, contingent or otherwise) (the
“Obligations”), other than those subject to subsections (i) and (ii) of this
Section 4, become known, are uncovered or arise after the Effective Date, which
Obligations pertain to any actions, omissions, debts, liabilities or obligations
of any of the Corporations or Stockholder, created or arising on or before the
Effective Date (said Obligations are hereinafter referred to as the “Contingent
Liability”) (a Liabilities Deficiency, Subsequent Event Deficiency or Contingent
Liability is sometimes herein referred to as a “Claim”); then, and in any of
such events, Buyer shall have the right, during the Hold Back Period (or after
the Hold Back Period if permitted under Section 3.b.ii hereof), to make offset
against the Contingent Cash Consideration in accordance with the terms and
conditions of Section 3.b hereof, in amounts from time to time equal to any
Liabilities Deficiency, Subsequent Event Deficiency or Contingent Liability
which becomes known, is uncovered or arises during the three hundred sixty
(360) day period after the Closing Date (subject, however, in the event of a
“Dispute”, to the provisions of Section 13 hereof applicable to a “Dispute”).
During the three hundred sixty (360) day period following the Closing Date, in
the event Buyer makes written request to Stockholder hereunder for Stockholder
to pay any Liabilities Deficiency, Subsequent Event Deficiency or Contingent
Liability, and Stockholder fails to make the requested payment within thirty
(30) days from the date of such written request (said thirty (30) day period
hereinafter referred to as the “Notice Period”), Buyer shall have the right to
make offset against and reduce the Contingent Cash Consideration, in accordance
with the terms and conditions of Section 3.b hereof, in amounts from time to
time equal to the amount of any Liabilities Deficiency, Subsequent Event
Deficiency or Contingent Liability which becomes known, is uncovered or arises
during the three hundred sixty (360) day period following the Closing Date
(subject, however, in the case of a “Dispute”, to the provisions of Section 13
hereof applicable to a “Dispute”), and Stockholder agrees to allow Buyer to make
offset against and reduce the Contingent Cash Consideration as provided in this
Agreement. Except as provided in Section 3.b.ii hereof, Buyer’s right of offset
against the Contingent Cash Consideration shall terminate on that date which is
three hundred sixty (360) days from the Closing Date; provided, however, that
notwithstanding anything contained in this Agreement to

9



--------------------------------------------------------------------------------



 



the contrary, the rights of offset shall extend past the First Partial Release
Date, Second Partial Release Date and/or Final Release Date (the “Applicable
Release Date”) in the event a Claim is in dispute at the time of the Applicable
Release Date and, in such instance, the right of offset shall not terminate
until after the settlement of such Claim or Claims. In the event the right of
offset is extended past the Applicable Release Date because a Claim is in
dispute, that amount of Contingent Cash Consideration equal to the amount of
such claim, plus a reserve equal to 30% of the amount of such Claim, shall
continue to be held back by Buyer past the Applicable Release Date until such
Claim is resolved, with the remaining Contingent Cash Consideration released to
Buyer within fifteen (15) days after the Applicable Release Date. Subject to
Section 13 hereof, Buyer shall be entitled to reimbursement from Stockholder of
the amount of any reasonable legal fees and expenses (including court costs and
the costs of appeal) incurred by Buyer to enforce the collection of amounts owed
Buyer by Stockholder hereunder, provided Buyer is the prevailing party in any
such collection action; however, if Stockholder is the prevailing party in any
such collection action, Stockholder shall be entitled to reimbursement from
Buyer of the amount of any reasonable legal fees and expenses (including court
costs and the costs of appeal) incurred by Stockholder to defend itself in such
collection action.
     5. Effective Date; Closing Date. The effective date for the transactions
contemplated under this Agreement will be 12:01 a.m. on May 16, 2009 (the
“Effective Date”); however, subject to the terms of this Agreement, the actual
closing of the transactions contemplated under this Agreement shall take place
on May 18, 2009, unless extended by written agreement of the Parties. The date
upon which such Closing shall occur is hereinafter referred to as the “Closing”
or “Closing Date.” Closing shall take place at such place or in such a manner as
may be agreed upon by the Parties.
     6. Representations and Warranties by Stockholder. Stockholder represents
and warrants to Buyer that each of the following representations and warranties
is true and correct as of the Effective Date and again as of the Closing Date,
and is made with the full understanding that such representations and warranties
constitute material inducement to Buyer to enter into the transactions
contemplated hereby:
          a. Organization of the Corporations; Qualification; Power and
Authority. Beacon/Georgia is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, Lovell is a
corporation duly organized, validly existing and in good standing under the laws
of the State of North Carolina, and Trinity is a corporation duly organized,
validly existing and in good standing under the laws of the State of Georgia,
with each such Corporation having all requisite corporate power and authority to
carry on its business as presently conducted. Beacon/Georgia is registered or
qualified to do business in the States of Georgia and South Carolina and in all
other jurisdictions where the nature of Beacon/Georgia’s business requires such
registration or qualification, Lovell is registered or qualified to do business
in all other jurisdictions where the nature of Lovell’s business requires such
registration or qualification, and Trinity is registered or qualified to do
business in the States of North Carolina and South Carolina and in all other
jurisdictions where the nature of Trinity’s business requires such registration
or qualification, except where failure of any such Corporation to be so
qualified would not have a material adverse affect on the Business or on such
Corporation’s business, assets, results of operations, prospects or condition
(financial or otherwise).

10



--------------------------------------------------------------------------------



 



Stockholder warrants and represents that Trinity is not registered to do
business in the State of South Carolina and that Trinity is not obligated to the
State of South Carolina. None of the Corporations are in default under any
provisions of their respective Articles of Incorporation, as amended, or their
respective By-laws, as amended. None of the Corporations have subsidiaries nor
has any direct or indirect equity interest in any other firm, corporation or
business enterprise. A complete listing of the Officers and Directors of each
Corporation is attached hereto as Exhibit 6-A.
          b. Capitalization and Long Term Indebtedness.
               i. Beacon/Georgia is authorized by its Articles of Incorporation
to issue one thousand (1,000) shares of common stock, $1.00 par value per share,
of which all one thousand (1,000) shares are duly and validly issued and
outstanding, fully paid, and nonassessable. Lovell is authorized by its Articles
of Incorporation to issue one hundred thousand (100,000) shares of common stock,
$1.00 par value per share, of which ten thousand (10,000) shares are duly and
validly issued and outstanding, fully paid, and nonassessable. Trinity is
authorized by its Articles of Incorporation to issue one million (1,000,000)
shares of common stock, $0.01 par value per share, of which one thousand (1,000)
shares are duly and validly issued and outstanding, fully paid, and
nonassessable. As to each Corporation, there are no shares of any other class of
stock authorized, issued or outstanding nor are any unissued shares committed to
any party by any Corporation. None of the Corporations has authorized or
established any stock appreciation, phantom stock, profit participation or
similar rights or plans with respect to any Corporation. None of the
Corporations has authorized or issued any class of preferred stock or any other
class of common capital stock, nor has any authority to issue any other capital
stock, preferred stock or other securities.
               ii. None of the Corporations are in any default or violation of
any provision of its outstanding long term or short-term indebtedness.
               iii. There are no outstanding options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights or other contracts,
commitments or agreements of any character relating to the issuance of capital
stock or other securities of any of the Corporations.
               iv. All FICA and Federal and state withholding tax deposits have
been timely and fully reported and paid by each Corporation.
               v. Except as set forth in Exhibit 6-B, as to each Corporation,
there are no outstanding or unpaid loans or other obligations to or from
stockholders, directors or officers or, except for compensation paid by such
Corporation to employees in the ordinary course of business, to or from
employees of such Corporation.
               vi. Except as set forth in Exhibit 6-B, none of the Corporations
has made any payments, dividends or other distributions to Stockholder or any
other affiliate between January 31, 2009 and the Closing Date.

11



--------------------------------------------------------------------------------



 



          c. Financial Statements. Stockholder has furnished Buyer with balance
sheets of each Corporation (collectively, the “Balance Sheets”) dated
December 31, 2008, January 31, 2009, February 28, 2009, and March 31, 2009 (the
March 31, 2009 date is sometimes herein referred to as the “Last Balance Sheet
Date”), and the related statements of income for each Corporation (collectively,
the “Income Statements”) for the periods ended December 31, 2008, January 31,
2009, February 28, 2009, and March 31, 2009, copies of which are attached hereto
as Exhibit 6-C (the Balance Sheets and Income Statements are collectively
referred to herein as the “Financial Statements”). The Financial Statements:
(i) are in accordance with the books and records of each such Corporation;
(ii) fairly represent the financial condition of each such Corporation at such
dates and the results of its operations for the periods specified; (iii) were
prepared on a basis consistent with prior accounting periods; (iv) with respect
to all contracts and commitments of each such Corporation, reflect adequate
reserves for all reasonably anticipated losses and costs in excess of
anticipated income; and (v) with respect to the Balance Sheets, disclose all of
the debts, liabilities and obligations of any nature (whether absolute, accrued,
contingent, or otherwise) of each such Corporation at the Last Balance Sheet
Date and include the appropriate reserves for all taxes and other accrued
liabilities, except that certain contingent liabilities, if not disclosed on the
Balance Sheets, shall be considered to be disclosed pursuant to this subsection,
if disclosed on an Exhibit to this Agreement. The Stockholder covenants and
agrees to deliver to Buyer, post-Closing, the balance sheet of each Corporation
and the related statement of income of each Corporation for the month ended
April 30, 2009, and for the period commencing on May 1, 2009 and ending on
May 15, 2009, promptly following completion of such financial statements by
Stockholder, but in no event later than May 31, 2009 for the April 30, 2009
financial statements and in no event later than June 15, 2009 for the May 15,
2009 financial statements.
          d. Aggregate Existing Obligations. All of the debts, liabilities and
obligations of each of the Corporations are listed on the Schedule of
Liabilities attached hereto as Exhibit 6-D and such schedule accurately reflects
all of such Corporations’ “Aggregate Existing Obligations” (as hereinafter
defined) as of the Effective Date. The term “Aggregate Existing Obligations”
shall mean and refer to all of such Corporations’ debts, liabilities and
obligations of any nature (whether absolute, accrued, contingent, or otherwise)
on the Effective Date, including but not limited to any and all accounts
payable, trade payables, lease obligations, indebtedness for borrowed money,
accrued interest, contractual obligations, etc. By way of illustration and not
limitation, Stockholder represents and warrants that those obligations set forth
in Section 3.c hereof have been paid in full prior to the Closing Date. Except
for those accounts payable listed in Exhibit 6-R (which Stockholder, Arcadia
Resources, Inc. and RKDA, Inc. are responsible for and obligated to pay in full
pursuant to Section 3.f hereof or under the applicable Guaranty Agreement),
Stockholder warrants and represents that the aggregate amount of the Aggregate
Existing Obligations is not in excess of Zero Dollars ($-0-) as of the Effective
Date. The Stockholder acknowledges that the purchase price for the Shares is
based on the accuracy of Stockholder’ representations and warranties contained
in this Agreement, including but not limited to the Stockholder’ representations
and warranties contained in this subsection 6.d.
          e. Undisclosed Liabilities. None of the Corporations has any debt,
liability or obligation of any kind (and, to the knowledge of Stockholder, there
are no facts in existence as of the Closing Date that could reasonably be
expected to result in any present or future action,

12



--------------------------------------------------------------------------------



 



suit, proceeding, hearing, investigation, charge, complaint, claim or demand
against any of the Corporations that would give rise to any debt, liability or
obligation), whether accrued, absolute, contingent or otherwise, including
without limitation, any liability or obligation on account of taxes or any
governmental charge or penalty, interest or fine, except liabilities incurred
after May 15, 2009 in the ordinary course of business that did not, individually
or in the aggregate, have a material adverse effect on the Business, assets,
results of operations, prospects or condition (financial or otherwise) of any
Corporation as of the Closing Date. By way of illustration and not limitation,
Stockholder and not Buyer nor any of the Corporations shall be fully liable for
any debt, liability or obligations (whether lease obligations or otherwise)
arising from or related in any way to the closing of business locations of the
Corporations on or before the Effective Date, including but not limited to those
prior business locations (now closed) of: (1) Beacon/Georgia located in Atlanta,
Georgia; (2) Lovell located in Statesville, North Carolina, and 496 North Main
Street, Mount Airy, North Carolina; and (3) Trinity located at 3918 West Point
Boulevard, Winston-Salem, North Carolina, 116 North Old Statesville Road,
Suite B, Huntersville, North Carolina, 1165 Allgood Road, Marietta, Georgia, 541
Historic Highway 441, Demorest, Georgia, and 221A Pat Haralson Memorial Drive,
Blairsville, Georgia.
          f. Title to the Shares. Stockholder owns good, absolute and marketable
title to, and all beneficial interest in, the Shares, which represent all of the
issued and outstanding capital stock of each of the Corporations. Such Shares
are (i) validly issued, fully paid and nonassessable, (ii) free and clear of any
liens, claims and encumbrances, with no defects in title, whatsoever, and
(iii) free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act of 1933, as amended (the “Securities Act”)
and state securities laws), taxes, liens, encumbrances, options, warrants,
purchase rights, contracts, commitments, equities, claims and demands.
Stockholder is not a party to any option, warrant, purchase right, preemptive
right, or other contract or commitment that would require Stockholder to sell,
transfer, or otherwise dispose of any capital stock of any of the Corporations
(other than pursuant to this Agreement), except as disclosed on the Schedule of
Stockholder Agreements attached hereto as Exhibit 6-F. Stockholder is not a
party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of any of the Corporations, except as
disclosed on the Schedule of Stockholder Agreements attached hereto as
Exhibit 6-F. All of the option, warrant, purchase right, preemptive right, other
contracts, other commitments, voting trusts, proxies and any other agreement or
understanding listed on Exhibit 6-F shall be terminated on or before the
Effective Date. Stockholder has the complete and unrestricted right, power and
authority to sell the Shares pursuant to this Agreement.
          g. Present Status. Except as disclosed on the Schedule of
Stockholders, Distributions and Exempted Transactions attached hereto as
Exhibit 6-G, since January 31, 2009, none of the Corporations has made any
expenditures nor incurred any obligations or liabilities, except in the ordinary
course of business; discharged or satisfied any liens or encumbrances, except in
the ordinary course of business; declared or made any payment or distribution to
Stockholder or purchased or redeemed any of such Corporation’s common capital
stock or agreed to do so; mortgaged, pledged or subjected to lien or encumbrance
any of such Corporation’s assets; sold or transferred any assets, except in the
ordinary course of business; suffered any damage or loss (whether or not covered
by insurance), materially affecting such

13



--------------------------------------------------------------------------------



 



Corporation’s properties; waived any rights of substantial value; nor entered
into any transaction other than in the ordinary course of business.
          h. Tax Returns and Audits. Each Corporation or Stockholder has duly
filed all Federal, state and local tax returns required to be filed by, or with
respect to, each such Corporation, and have paid the taxes for all periods
covered by such returns, except for certain sales tax filings involving sales
taxes due of less than $5,000 in the aggregate, which sales taxes Stockholder
agrees to pay after the Closing Date for such periods as relate to the operation
of the Businesses of the Corporations through May 15, 2009. None of the
Corporations has been delinquent in the payment of any tax, assessment or
governmental charge. None of the Corporations has had, and, to the knowledge of
Stockholder, there are no facts in existence as of the Closing Date that could
reasonably be expected to result in, any tax deficiencies proposed or assessed
against any such Corporation, nor has any Corporation executed any waiver of the
statute of limitations on the assessment or collection of any tax. No Federal or
State tax returns of any of the Corporations have ever been audited by the
Internal Revenue Service or the Department of Revenue of the state of each such
Corporation’s organization. Copies of the Federal Income tax return of each
Corporation for the periods ending March 31, 2007 and March 31, 2008 are
attached hereto as Exhibit 6-H. None of the Corporations is a party to any tax
sharing agreements with Stockholder or any other affiliates. Notwithstanding
anything contained in this Agreement to the contrary, the Stockholder shall be
liable for and shall pay promptly when due, any taxes of any kind which relate
to the operation of the Business prior to the Effective Date. The Stockholder
covenants and agrees to deliver to Buyer, post-Closing, the Federal Income tax
return of each Corporation for the period ending March 31, 2009, promptly
following completion of such tax return by Stockholder but in no event later
than December 31, 2009.
          i. Litigation. Except as disclosed on the Schedule of Litigation and
Other Legal Proceedings attached hereto as Exhibit 6-I, there are no legal
actions, suits, arbitrations, or other legal, administrative, or other
governmental proceedings pending or, to the knowledge of Stockholder, threatened
against any of the Corporations, which, if adversely determined, could
reasonably be expected to, individually or in the aggregate, materially impair
the right of any Corporation to carry on the Business substantially as now being
conducted or would result in a material adverse effect on the business, assets,
results of operations, prospects or conditions (financial or otherwise) of any
such Corporation, and Stockholder is not aware of any facts or circumstances
which to the knowledge of Stockholder may (with or without notice or lapse of
time) reasonably give rise to, serve as a basis for or result in any such
action, suit, claim, arbitration, or other proceedings against or involving any
of the Corporations. Notwithstanding anything in this Agreement to the contrary,
Stockholder assumes all liabilities of any kind arising from or which is in any
way related to any and all legal matters, disputes, claims or proceedings
involving Dargon Smith, Sue Smith and/or their representatives, successors or
assigns, as plaintiff(s) and/or holders of judgments, and Beacon/Georgia,
Lowcounty Home Medical Equipment, Inc., Medical Equipment Company and/or their
successors or assigns, as defendant(s) and/or parties obligated to pay any
judgments, including but not limited to: (1) any matters described on Exhibit
6-I or described on Stockholder’s CD-ROM disk response to Buyer’s due diligence
inquiries regarding pending litigation, and (2) any lawsuits, legal proceedings,
mediations, arbitrations, events, actions or omissions relating thereto
(collectively,

14



--------------------------------------------------------------------------------



 



the “Pending Litigation”). By way of illustration and not limitation, the
Stockholder, and not Buyer or Beacon/Georgia, shall be responsible for and be
obligated to pay any and all damages, judgments, settlements, legal fees and
costs, court costs, costs of appeal and all other claims, damages, expenses and
costs of any kind related to the Pending Litigation or any lawsuit or legal
proceeding or appeals arising therefrom (the “Pending Litigation Obligations”).
In the event Stockholder fails to pay for any of the Pending Litigation
Obligations upon demand or when due, and demand is made by any entity or person
against Buyer or Beacon/Georgia for such Pending Litigation Obligation, Buyer
shall have the right to make immediate offset against the Contingent Cash
Consideration without Stockholder having any right to dispute any such offset.
Notwithstanding anything set forth in this Agreement to the contrary,
Stockholder’s obligation to pay any and all Pending Litigation Obligations shall
survive the Closing for an indefinite period. Stockholder has represented to
Buyer that the Pending Litigation has been settled for the amount of $25,000,
and that such amount was paid prior to the Closing Date.
          j. Compliance With Articles, Bylaws and Other Instruments and Laws;
Noncontravention. None of the Corporations is in violation of such Corporation’s
Articles of Incorporation, as amended, such Corporation’s Bylaws, as amended, or
of any indebtedness, mortgage, contract, lease or other agreement or commitment.
Performance of this Agreement will not violate the Articles of Incorporation, as
amended, or the Bylaws, as amended, of any of the Corporations. The business and
operation of each Corporation have been and are being conducted in accordance
with all applicable laws, rules and regulations of all authorities, except those
which do not (either individually or in the aggregate) materially and adversely
affect each such Corporation or its properties, assets, businesses or prospects.
Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) to the knowledge of
Stockholder, violate any constitution, statute, regulation or rule, (ii) violate
any injunction, judgment, order, decree, ruling, charge, or other restriction of
any government, governmental agency, or court to which any of the Corporations
are subject, or (iii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
any of the Corporations are a party or by which any of the Corporation’s are
bound or to which any of such Corporation’s assets are subject (or result in the
imposition of any lien or encumbrance upon any Corporation’s assets). None of
the Corporations need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement, other than notices to Medicare and Medicaid.
          k. Title to Property and Assets. Each Corporation has good, absolute
and record title to, or a valid leasehold interest in, all property and assets
of such Corporation used by such Corporation, located on its premises, shown on
the Last Balance Sheet or acquired through the Closing Date, free and clear of
all liens, charges, claims and encumbrances of any kind. Set forth on the
Schedule of Included Assets attached hereto as Exhibit 6-K1 is a true and
complete list of all assets of each of the Corporations used by each
Corporation, located on its premises, shown on the Last Balance Sheet and
acquired through the Closing Date. The assets of each Corporation also include
the corporate name of the business, its current telephone numbers and telefax
numbers, its patients list (as more specifically described on Exhibit 6-T
hereof), its

15



--------------------------------------------------------------------------------



 



provider numbers (as more specifically described on Exhibit 6-U hereof), any
websites used by each such Corporation, and the following fictitious or assumed
names: “Arcadia H.O.M.E”, which Stockholder represents is a fictitious name of
Beacon/Georgia having an active status for such use in the State of South
Carolina and a fictitious name of Trinity having an active status for such use
in the States of Georgia and North Carolina; and “HomeLife Medical”, which
Stockholder represents is a fictitious name of Trinity having an active status
for such use in the State of Georgia. Stockholder has not received notice from
any party that use of any Corporation’s corporate name, any of the above
fictitious or assumed names, or any logo used by any Corporation is infringing
on another’s trade name, trademark, or service mark, nor has any person or
entity taken or threatened to take any legal action against any Corporation or
Stockholder as a result of the use by such Corporation of its corporate name,
such fictitious or assumed names or any logo. If requested by Buyer, the
Stockholder agrees to: (I) use reasonable efforts to assure that Buyer can
utilize such corporate and fictitious or assumed names within the State of
Florida; and (II) reasonably assist in each Corporation’s defense of any name
infringement claim by providing facts known to such Stockholder or otherwise
reasonably cooperate with such defense. The assets of each Corporation on the
Effective Date shall not include any personal items set forth on the Schedule of
Excluded Assets attached hereto as Exhibit 6-K2 hereof. After May 18, 2010, the
Buyer shall assign, or cause the applicable subsidiaries of Buyer to assign, any
rights it or they may have to the use of the fictitious or assumed name “Arcadia
H.O.M.E.” in any states where Buyer or such subsidiaries are authorized to use
such name, provided: (1) Stockholder requests in writing that Buyer make such
assignments; and (2) Stockholder submits for execution by Buyer or Buyer’s
applicable subsidiaries, documents in form and substance reasonably acceptable
to Buyer, intended to accomplish such assignments and setting forth the specific
business entities to whom such assignments are to be made.
          l. Asset Condition and Quality. All of the properties and assets of
each Corporation are free of damage and defects and are not obsolete except as
disclosed on the Schedule of Included Assets attached hereto as Exhibit 6-K1.
All of the properties and assets of each Corporation on the Closing Date shall
be in good operating condition and repair, reasonable wear and tear excepted and
except those assets which are being repaired in the ordinary course of business,
and shall conform in all material respects with all applicable ordinances,
regulations, zoning and other laws.
          m. Contracts. The Schedule of Contracts attached hereto as Exhibit 6-M
sets forth a true and complete list of all contracts, agreements and commitments
(whether written or oral) to which each Corporation is, directly or indirectly,
a party (in its own name or as a successor in interest), or by which each
Corporation or any of its properties or assets is otherwise bound, including but
not limited to any service agreements, patient agreements, supplier agreements,
agreements to lend or borrow money, stockholder agreements, employment
agreements, confidentiality agreements, non-disclosure agreements,
non-competition agreements and non-solicitation agreements (collectively, the
“Contracts”). None of the Corporations nor, to the knowledge of Stockholder, any
other party to any of the Contracts (i) is in default under (nor does there
exist any condition that, with notice or lapse of time or both, would cause such
a default under) any of the Contracts, or (ii) has waived any right it may have
under any of the Contracts, the waiver of which would have a material adverse
effect on the business, assets, results of operations,

16



--------------------------------------------------------------------------------



 



prospects or condition (financial or otherwise) of each such Corporation. All of
the Contracts (i) constitute the legal, valid, binding and enforceable
obligations of each such Corporation, and, to the knowledge of Stockholder, of
the other parties thereto, enforceable against each such Corporation and, to the
knowledge of Stockholder, such other parties in accordance with their respective
terms, (ii) do not require any third party consents in anticipation of the
execution this Agreement and the consummation of the transactions contemplated
hereby, and (iii) will not be terminated or otherwise modified, solely as a
result of the consummation of the transactions contemplated hereby.
          n. Leases and Insurance Policies.
               i. The Schedule of Leases and Insurance Policies, attached hereto
as Exhibit 6-N, sets forth all leases and insurance policies executed by or
issued for the benefit of each of the Corporations. Each Corporation has
delivered to the Buyer:
                    A. The original of the leases, with amendments
(collectively, the “Leases”), covering all of the leased premises that each such
Corporation presently occupies (the “Leased Premises”);
                    B. The originals of all other leases, with amendments, to
which each such Corporation is a party; and
                    C. The originals of all fire and other casualty and
liability policies (including product liability) of each such Corporation in
effect at the date of this Agreement (the “Insurance Policies”).
     All Insurance Policies are in full force and effect as of the Effective
Date and are in amounts and against such losses and risks as are described in
such Insurance Policies.
               ii. Stockholder represents and warrants that Stockholder and each
of the Corporations are not in default in the performance of any of their
respective obligations under any of the Leases, that none of the Leases is
encumbered by any prior transfer, assignment, or any other encumbrance by
Stockholder or any of the Corporations, and that the purchase of the Shares by
Buyer from Stockholder does not require that any of the Corporations,
Stockholder or Buyer execute any assignments or obtain any written consents of
the applicable lessors or landlords of any such Leases, except for the following
assignments, consents and acknowledgements which Stockholder represents are the
only assignments, consents and acknowledgements required to be executed as part
of the transactions contemplated by this Agreement (collectively, the “Required
Assignments and Landlord Consents”): (A) Assignment of Lease, with Landlord
Acknowledge and Consent, pertaining to leased property having a street address
of 46 Boone Trail, North Wilkesboro, North Carolina; (B) Assignment of Lease,
with Landlord Acknowledge and Consent, pertaining to leased property having a
street address of 200 Technology Court, Suite 300 (or Suite H), Smyrna, Georgia;
(C) Assignment of Lease, with Landlord Acknowledge and Consent, pertaining to
leased property having a street address of 176 West Independence Blvd., Mount
Airy, North Carolina; (D) Assignment of Lease, with Landlord Acknowledge and
Consent, pertaining to leased property having a street address of 186 West
Independence Blvd., Mount Airy, North Carolina; (E) Acknowledgement of Lease
Status (by Landlord), pertaining to leased property having a street

17



--------------------------------------------------------------------------------



 



address of 46 Boone Trail, North Wilkesboro, North Carolina; (F) Acknowledgement
(by Landlord), pertaining to leased property having a street address of 1651
Thompson Bridge Road, Suite A, Gainesville, Georgia; and (G) Consent (of
Landlord), pertaining to leased property having a street address of 416A
Robertson Blvd., Walterboro, South Carolina.
          o. Intellectual Property. Each of the Corporations owns, possesses and
has good title to all trademarks, service marks, service names, patents and
licenses necessary in the conduct of the Business of each such Corporation.
          p. Records. The books of account, minute books, stock certificate
books and stock records of each of the Corporations are complete and correct in
all material respects, and reflect all transactions involving the Business which
properly should have been set forth in such books. Each Corporation has
delivered to Buyer correct and complete copies of its Articles of Incorporation
and By-laws, both as amended to date, and will deliver to Buyer on the next
business day after the Closing, the books of account, the minutes books, the
stock certificate books, the stock records and such other books and records as
are necessary for the Buyer to operate the business of each such Corporation.
          q. Accounts Receivable. Each of the Corporations has followed in all
respects and aspects at all times through the Effective Date, and Stockholder
commits to follow in all respects and aspects at all times on and after the
Effective Date, all Medicare guidelines and procedures relating to each such
Corporation’s accounts receivable.
          r. Accounts Payable. The information contained on the Schedule of
Accounts Payable Data as of April 30, 2009 (attached hereto as Exhibit 6-R) and
as of May 15, 2009 (to be delivered post-closing as an updated Exhibit 6-R) is
accurate and complete. Notwithstanding anything contained in this Agreement or
in any Exhibit or Schedule which is a part hereof, Stockholder and Arcadia
Resources, Inc. shall be jointly and severally liable for, and shall promptly
pay in full when due, all of each Corporation’s accounts payable applicable to
the operation of the Business of each such Corporation prior to the Effective
Date, including but not limited to the accounts payable listed on Exhibit 6-R.
          s. Personnel; Payrates; Employment and Non-Compete Agreements; and
Employee Benefits.
               i. The information contained on the Schedule of Personnel,
Payrates and Employment and Non-Compete Agreements, attached hereto as
Exhibit 6-S1, is accurate and complete, and sets forth a list of all employees
of each of the Corporations, the current salary level of each, whether each such
listed employee has in place any employment agreement and whether each such
listed employee has in place any confidentiality, non-disclosure, non-compete
and/or non-solicitation agreements. There is not pending or, to the knowledge of
Stockholder, threatened, nor are there any facts in existence as of the Closing
Date that could reasonably be expected to result in, any legal actions, suits,
arbitrations or other legal, administrative or other governmental proceedings by
any employee against any of the Corporations, which, if adversely determined,
could reasonably be expected to, individually or in the aggregate, materially
impair the right of any of any Corporation to carry on the Business of such
Corporation substantially as

18



--------------------------------------------------------------------------------



 



now being conducted or would result in a material adverse effect on the
business, assets, results of operations, prospects or conditions (financial or
otherwise) of such Corporation.
               ii. The information contained on the Schedule of Retirement and
Other Benefits, attached hereto as Exhibit 6-S2, is accurate and complete, and
sets forth a description of any plans providing pensions, profit-sharing,
insurance benefits, cafeteria plans, SIMPLE plans or any other similar type of
fringe benefits to which any of the Corporations is a party or committed either
orally, in writing or by law, or to which provide any benefit to any of the
Corporations or any Corporation’s employees, including all employee benefit
plans (“Employee Benefit Plans”), as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), established by any
of the Corporations or to which any of the Corporations contributes or is or has
been required to contribute. None of the Corporations has ever maintained any
plan or arrangement for providing medical or non-pension benefits to terminated
or retired employees or their dependents. The Employee Benefit Plans and the
related trusts comply and have complied in all material respects with the
provisions of ERISA and all other applicable laws, rules and regulations, and
all necessary governmental approvals for the Employee Benefit Plans have been
obtained, including, without limitation, qualification of the Employee Benefit
Plans under the Internal Revenue Code of 1986, as amended. The Employee Benefit
Plans have been administered to date in compliance with the requirements of
ERISA in all material respects. True and complete copies of all reports or other
documents filed with the Internal Revenue Service or the Department of Labor
with respect to the Employee Benefit Plans have been delivered by each of the
Corporations to Buyer. Since December 31, 1974, no fiduciary of the Employee
Benefit Plans has engaged in any “prohibited transaction” (as defined in ERISA),
no “reportable event” (as defined in Section 4043(b) of ERISA) has occurred with
respect to the Employee Benefit Plans and there is no unfunded vested liability
with respect to the Employee Benefits Plans, which, in each such case, would
result in material liability to any of the Corporations. None of the
Corporations (nor any entity within the same group of trades or businesses under
common control, within the meaning of ERISA Section 4001(b)(1), as any of the
Corporations) has had a material liability under Title IV of ERISA, which has
not been paid in full.
          t. Patient’s List. The Patients’ List of the Business attached hereto
as Exhibit 6-T accurately and completely lists all of the patients of each of
the Corporations. Each Corporation shall deliver on the Closing Date: (i) all
patient documents, correspondence and charts; (ii) all information necessary to
properly invoice all services to, to collect any amounts owed from and to
provide services to, such patients; and (iii) all certificates of medical
necessity pertaining to such patients. All patients of each Corporation who have
received pharmacy products or services from each such Corporation or from any
entity related in any way to Arcadia Resources, Inc., including but not limited
to SSAC, LLC d/b/a Arcadia RX, a Florida limited liability company (“Arcadia
RX”) with pharmacy business operations in the State of Kentucky, are included
and listed on the Patients’ List of the Business, and the Stockholder and each
such entity providing pharmacy products and services has delivered to Buyer not
later than the Closing Date, all information necessary to properly invoice all
pharmacy products and services to, to collect any amounts owed from and to
provide pharmacy products and services to, such patients, including but not
limited to original prescriptions (to the extent permitted by applicable law),
valid transfers of the remaining refills of all active prescriptions for such
patients, and

19



--------------------------------------------------------------------------------



 



copies of the original physician orders and statements of medical necessity
pertaining to such patients; however, Stockholder recommends that Buyer obtain
new valid physician orders for those prescriptions filled prior to the Closing
Date, and in the event Buyer takes action to obtain such new valid physician
orders, the Stockholder and Arcadia RX (in its Non-Competition and
Non-Solicitation Agreement) agree to reasonably assist Buyer in the effort.
Stockholder agrees not to process any prescriptions for any such patients on and
after the Closing Date.
          u. Provider Numbers. The List of Provider Numbers attached hereto as
Exhibit 6-U accurately and completely lists all of the provider numbers used by
each of the Corporations.
          v. Real Estate. All of the premises being leased by each of the
Corporations pursuant to the Leases (collectively, the “Leased Premises”), and
the use thereof for each such Corporation’s Business, comply in all material
respects with all applicable Federal, state and local laws, ordinances and
regulations, including, without limitation, building and zoning laws (to the
extent compliance with such building and zoning laws is the responsibility of
each such Corporation and not the responsibility of the landlord or owner of any
of the Leased Premises) and OSHA regulations, and neither such Corporation nor
Stockholder has received any notice from any governmental authority or any
insurance rating bureau that the Leased Premises or the use thereof for such
Corporation’s business do not so conform. All rent and other charges owed by
each of the Corporations with respect to the Leased Premises for all periods
prior to the Closing Date have been paid in full.
          w. Environmental Matters. To the knowledge of Stockholder, the real
property on which each of the Leased Premises are located (including surface
water, groundwater, and any existing improvements) do not contain any asbestos,
material amounts of waste or debris, or contamination in excess of permissible
levels under applicable law, including, without limitation: (i) any ‘hazardous
waste” as defined by the Resource Conservation and Recovery Act of 1976, as
amended from time to time, and regulations promulgated thereunder; (ii) any
“hazardous substance” as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, and
regulations promulgated thereunder; and (iii) any substance the presence of
which is prohibited or regulated by any Federal, state or local law, ruling,
rule or regulation similar or dissimilar to those set forth in this Section 6.w,
other than such products as are used in each such Corporation’s Business in the
ordinary course thereof.
          x. Brokers. Stockholder and Buyer agree that all negotiations relative
to this Agreement and the transactions contemplated hereby have been carried on
directly between Buyer and Stockholder without the intervention or assistance of
any party (other than to provide advisory, accounting or legal counsel). No
party to this Agreement, nor any third party, has any right or claim to any
commission, brokerage fee or other compensation relative to this Agreement or
the transactions contemplated hereby.
          y. Absence of Certain Changes or Events. Since January 31, 2009, there
has not been any change in or any event or condition (financial or otherwise)
affecting the properties, assets, liabilities, operations or prospects of any of
the Corporations other than changes in the ordinary course of its business, none
of which has (either when taken by itself or when taken in conjunction with all
other such changes) been materially adverse.

20



--------------------------------------------------------------------------------



 



          z. Adverse Business Developments. None of the Corporations nor any
Stockholder has received, either orally or in writing, any notice of pending or
threatened adverse action with respect to any Medicare, Medicaid, private
insurance or third party payer reimbursement method, practice or allowance as to
any business activity engaged by any such Corporation, nor has any such
Corporation or any Stockholder received nor been threatened with any claim for
refund in excess of $500 by a Medicare or Medicaid carrier, except as disclosed
in the Schedule of Adverse Business Developments attached hereto as Exhibit 6-Z.
          aa. Disclosure. No representation or warranty by Stockholder or any of
the Corporations in this Agreement or in any Exhibit hereto contains or will
contain as to the applicable representation and warranty any untrue statement of
a material fact, or omits or will omit to state any material fact required to
make the statements herein or therein contained, in light of the circumstances
in which it was made, not misleading.
     7. Representations and Warranties by the Buyer. The Buyer represents and
warrants to the Stockholder that each of the following representations and
warranties is true and correct as of the Effective Date and again as of the
Closing Date:
          a. Organization of the Buyer. Buyer is a duly organized, validly
existing corporation in good standing under the laws of the State of Delaware
and has full power and authority to consummate the transactions contemplated by
this Agreement. Buyer has all requisite corporate right, power and authority to
enter into this Agreement and consummate the transactions contemplated hereby.
          b. Authorization; Consents; Valid and Binding Obligation. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by the Buyer have been duly and validly
authorized and approved by all necessary corporate action on behalf of the
Buyer. No approvals, authorizations or consents are necessary to permit the
Buyer to enter into this Agreement and consummate the transactions contemplated
hereby. This Agreement constitutes the valid and legally binding obligation of
the Buyer enforceable against the Buyer in accordance with its terms, except to
the extent that enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.
          c. Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) to the knowledge of the Buyer violate any constitution, statute, regulation
or rule, (B) violate any injunction, judgment, order, decree, ruling, charge, or
other restriction of any government, governmental agency, or court to which the
Buyer is subject or, any provision of the Buyer’s charter or bylaws, or
(C) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which the Buyer is a party or by
which it is bound or to which any of its assets is subject.

21



--------------------------------------------------------------------------------



 



          d. Brokers. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried on directly between the Buyer
and Stockholder without the intervention or assistance of any party (other than
to provide advisory, accounting or legal counsel). No Party to this Agreement,
nor any third party, has any right or claim to any commission, brokerage fee, or
unless specified herein, any other compensation relative to this Agreement or
the transactions contemplated hereby.
          e. Disclosure. No representation or warranty by the Buyer in this
Agreement contains or will contain as to the applicable representation and
warranty any untrue statement of a material fact or omits or will omit to state
any material fact required to make the statements herein contained, in light of
the circumstances in which it was made, not misleading.
          f. Characteristics of the Shares.
               i. Investment. The Shares that Buyer is acquiring hereunder are
being acquired for Buyer’s own account, not as a nominee or agent, and not with
a view to the sale or distribution of any part thereof for the purposes of the
Securities Act.
               ii. Securities Not Registered. The Buyer understands that the
Shares have not been registered under the Securities Act on the ground that the
issuance of such securities hereunder is exempt from registration under the
Securities Act and that Stockholder’s reliance on such exemption is predicated
on Buyer’s representations set forth in this Section 7.f.
               iii. Restricted Nature of Stock. Buyer acknowledges that the
Shares must be held indefinitely unless subsequently registered under the
Securities Act or an exemption from such registration is available.
     8. Certain Stockholder Covenants Through the Closing Date; Certifications
of Stockholder at Closing.
          a. Certain Stockholder Covenants Through the Closing Date. From
January 31, 2009 until the Closing Date, the Stockholder: (i) used its best
efforts to conduct the Business of each Corporation in a reasonable and prudent
manner in accordance with past practices; (ii) did not cause or permit any of
the Corporations to engage in any transactions out of the ordinary course of
business; (iii) used its best efforts to preserve the existing business
organization of each Corporation and each such Corporation’s relations with its
employees, patients, franchisers, suppliers and others with whom it has a
business relationship; (iv) used its best efforts to preserve and protect the
assets of each Corporation; (v) did not cause or permit any of the Corporations
to sell, encumber or dispose of any of its assets, except such as are retired or
replaced in the ordinary course of business; (vi) caused each of the
Corporations to conduct its business in compliance with all applicable laws and
regulations; (vii) did not cause or permit any of the Corporations to make any
distributions (excluding inter-company cash transactions in the ordinary course
of business) to Stockholder, or make either interest or principal payments on
stockholder or related party notes or loans, or make any other withdrawals other
than in the ordinary course of business, unless disclosed to and approved by the
Buyer; (viii) did not cause or permit any of the Corporations to pay any bonuses
or make any salary or wage increases to

22



--------------------------------------------------------------------------------



 



employees of any Corporation, unless disclosed to and approved by the Buyer; and
(ix) took no actions, nor caused or permitted any of the Corporations to take
any actions, which might be materially adverse to the interests of the
Stockholder, the Buyer, or the Business of any of the Corporations.
          b. Certifications of Stockholder At Closing. Stockholder hereby
certifies that, during the period from January 31, 2009 through the Closing
Date:

  i.   There has been no material deterioration or other material adverse affect
to the Shares being acquired nor the net worth of the Business of any of the
Corporations, and that there has been no material adverse change in the
financial affairs of any of the Corporations which has not been disclosed in
writing to the Buyer prior to the Closing Date and that none is anticipated
subsequent to the Closing Date.     ii.   Each Corporation has all permits,
licenses, consents, certificates and approvals required by all Federal, state
and local governmental agencies to operate its respective businesses and to use
its respective assets for the intended purposes of such assets, except that
certain of such Corporation’s applications for provider numbers are pending as
disclosed on an exhibit to this Agreement.     iii.   Except as disclosed in the
exhibits hereto, there are no management, service, supply, maintenance or other
contracts or agreements which are applicable to or affect the assets of any of
the Corporations or the operation of the Business of any of the Corporations.

     9. Conditions Precedent to Closing by Stockholder. The obligation of the
Stockholder to sell the Shares to Buyer is subject to and conditioned upon the
satisfaction, at or prior to the Closing Date, of each of the following
conditions:
          a. Compliance with Agreement. All of the terms and conditions of this
Agreement to be complied with and performed by the Buyer on or before the
Closing Date, shall have been complied with and performed; and
          b. Representations and Warranties. The representations and warranties
of the Buyer in Section 7 shall be deemed to have been made again on the Closing
Date and then be true and correct, subject to any changes contemplated by this
Agreement; and
          c. Payment of Cash Consideration At Closing. The Buyer has made the
payment of Cash Consideration required to be made as of the Closing Date under
Section 3.a hereof; and
          d. Consents. Stockholder shall have received the approval of the
Stockholder’s Board of Directors; and

23



--------------------------------------------------------------------------------



 



          e. Legal Opinion. The Stockholder shall have received from counsel to
Buyer, an opinion in form and substance as set forth in
Exhibit 9-E attached hereto, addressed to the Stockholder, and dated as of the
Closing Date; provided, however, in the event the legal opinion required by
Section 10.c is not delivered at Closing, legal counsel to Buyer may deliver
such legal opinion to Stockholder post-Closing promptly after the legal opinion
required by Section 10.c is delivered to Buyer; and
          f. Other Actions and Instruments. All other actions to be taken by the
Buyer in connection with consummation of the transactions contemplated hereby
shall have been undertaken, and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby, in form and
substance satisfactory to Stockholder, shall have been received.
     10. Conditions Precedent to Closing by the Buyer. The obligation of the
Buyer to consummate the transactions contemplated by this Agreement on the
Closing Date is subject to and conditioned upon the satisfaction, at or prior to
the Closing Date, of each of the following conditions:
          a. Compliance with Agreement. All of the terms and conditions of this
Agreement to be complied with and performed by the Stockholder and each
Corporation on or before the Closing Date, shall have been complied with and
performed; and
          b. Representations and Warranties. The representations and warranties
of the Stockholder in Section 6 shall be deemed to have been made again on the
Closing Date and then be true and correct, subject to any changes contemplated
by this Agreement. There shall have been no materially adverse change in the
financial condition of any of the Corporations; and
          c. Legal Opinion. The Buyer shall have received from counsel to
Stockholder and the Corporations, an opinion in form and substance as set forth
in Exhibit 10-C attached hereto, addressed to the Buyer, and dated as of the
Closing Date; and
          d. Non-Competition and Non-Solicitation Agreements. Stockholder,
Arcadia Resources, Inc., a Nevada corporation, RKDA, Inc., a Michigan
corporation, and SSAC, LLC d/b/a Arcadia RX, a Florida limited liability company
with pharmacy business operations in the State of Kentucky, shall each have
entered into a non-competition and non-solicitation agreement substantially in
the applicable form attached hereto as Exhibit 10-D, and Stockholder shall have
caused to be delivered to Buyer at Closing, executed originals of each such
agreement; and
          e. Employment Agreement. Darian Byrd shall have entered into an
Employment Agreement substantially in the form attached hereto as Exhibit 10-E,
and Stockholder shall have caused to be delivered to Buyer at Closing, an
executed original of such agreement; and
          f. Guaranty Agreement. Arcadia Resources, Inc. and RKDA, Inc. shall
each have executed a guaranty agreement substantially in the applicable forms
attached hereto as

24



--------------------------------------------------------------------------------



 



Exhibit 10-F, and Stockholder shall have caused to be delivered to Buyer at
Closing, executed originals of each such guaranty agreement; and
          g. Resignations. Each of the officers and directors of the Corporation
shall have executed resignations substantially in the forms attached hereto as
Exhibit 10-G; and
          h. Required Assignments and Landlord Consents. The Buyer shall have
received the Required Assignments and Landlord Consents, in form and substance
satisfactory to Buyer, executed by Stockholder and/or the applicable lessors or
landlords; and
          i. Consents. The Buyer has received approval of Buyer’s Board of
Directors; and
          j. Release of Liens. Jana Master Fund, Ltd., Vicis Capital Master
Fund, and LSP Partners (collectively, the “Creditors”) shall have taken all
steps to terminate and shall have terminated, on or before the Closing Date, all
claims, liens and encumbrances of any kind held by the Creditors on the assets
of any of the Corporations, and Stockholder shall have delivered to Buyer,
copies of the executed originals of release letters signed by each of the
Creditors, which release letters shall be substantially in the forms attached
hereto as Exhibit 10-J; and
          k. Other Actions and Instruments. All other actions to be taken by
Stockholder and any of the Corporations in connection with consummation of the
transactions contemplated hereby have been undertaken, and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby, in form and substance satisfactory to the Buyer, have been
received.
     11. Survival.
          a. Representations and Warranties. The representations and warranties
of Stockholder and the Buyer contained and made pursuant to this Agreement shall
survive the Closing of this Agreement for a period of three (3) years from the
Closing Date, except that the representations by Stockholder as to the
capitalization and long term indebtedness of each of the Corporations set forth
in Section 6.b hereof, the representation by Stockholder as to its title to the
Shares set forth in Section 6.f hereof, and the representations, warranties and
covenants of the Stockholder regarding accounts receivable of each of the
Corporations set forth in Section 6.q hereof, shall survive the execution and
consummation of this Agreement for an indefinite period, and except that the
representation by Stockholder as to taxes, as set forth in Section 6.h, shall
survive the execution and consummation of this Agreement until any statute of
limitations applicable to such representation or warranty lapses.
          b. Post-Closing Covenants. The post-closing covenants of Stockholder,
the Corporations and the Buyer contained and made pursuant to Section 12 of this
Agreement shall survive the execution of this Agreement and continue in full
force and effect.

25



--------------------------------------------------------------------------------



 



     12. Post Closing Obligations.
          a. Section 338(h)(10) Election.
               i. Stockholder shall join with Buyer in making an election under
Section 338(h)(10) of the Internal Revenue Code of 1986, as amended (the “Code”)
(and any corresponding election under state, local or foreign tax law) with
respect to the purchase of the Shares by Buyer (the “Section 338(h)(10)
Election”). Any Tax imposed on any of the Corporations or Stockholder as a
result of the Section 338(h)(10) Election shall be the responsibility of and be
paid by Stockholder. Stockholder further will be responsible for preparing and
filing, and paying any tax liability relating to, all income or franchise tax
returns relating to periods ending on or before the Effective Date.
               ii. Buyer, the Corporations and Stockholder agree that the
Purchase Price and the liabilities of each Corporation (plus other relevant
items) will be allocated to the assets of each such Corporation for all purposes
(including tax and financial accounting) in accordance with the agreed upon
allocation to be set forth in Exhibit 3-H hereof, which allocation shall be
binding upon Stockholder. Buyer, the Corporations and Stockholder will file all
tax returns (including amended returns and claims for refund), information
reports and other forms in a manner consistent with such allocation.
          b. Payment of Taxes; Preparation and Filing of Tax Returns. In the
event that a deficiency is finally determined in the amount of Federal or state
or local tax payable by any Corporation, which deficiency relates to periods
ending on or before the Effective Date, then, in that event, Stockholder agrees
to be responsible for the payment of, and shall pay, promptly upon final
determination that such payment is due, such deficiency and any interest and
penalties thereon. In the event that a tax refund is received, which tax refund
relates to periods ending on or before the Closing Date, then, in that event,
Stockholder shall be entitled to such tax refund and the Buyer agrees to have
the applicable Corporation endorse and deliver such tax refund to Stockholder
promptly upon receipt thereof. Stockholder agrees that the Buyer shall not be
liable for any income taxes (and associated interest and penalties), net of tax
benefits received, of any of the Corporations payable or incurred by any such
Corporation through the Effective Date. Stockholder shall be responsible for
preparing, filing and paying taxes due on the Form 1120 to be filed for the tax
year period ended March 31, 2009, and for the short period between April 1, 2009
and the Effective Date, and each Corporation shall be responsible for preparing,
filing and paying taxes due on the Form 1120 to be filed for the short period
from the Effective Date through March 31, 2010. The Buyer and Stockholder will
cooperate fully, and to the extent reasonably requested by the other party, in
connection with the filing of tax returns, and any audit, litigation, or other
proceeding with respect to the corporate taxes. Buyer will not, without
Stockholder’s prior written consent, amend any tax returns of any of the
Corporations for any periods prior to the Effective Date, including the
Form 1120 to be filed for the tax year ended March 31, 2009, and for the short
period between April 1, 2009 and the Effective Date (“Prior Period Tax
Returns”). If Buyer files any amendments to Prior Period Tax Returns without the
prior written consent of the Stockholder, then Buyer shall be responsible for
any and all costs and expenses relating thereto, including costs of defending
any audit, litigation, or other proceedings with respect to the taxes, and the
costs of paying any additional taxes or assessments

26



--------------------------------------------------------------------------------



 



(including penalties and interest) relating to such amended tax returns, and
hereby agrees to indemnify Stockholder from and against all liability, and
attorney’s fees with respect to such amended returns in accordance with the
provisions of Section 13 of this Agreement.
          c. No Further Claims. Except for those amounts mutually agreed to by
the parties during the weekly reconciliation process set forth in Section 3.h
hereof, Stockholder acknowledges that there remain no amounts due and owing by
any of the Corporations to Stockholder, whether or not accrued as of the Closing
Date, and releases any claims it may have against each Corporation for any
further payments or obligations (except as to those amounts mutually agreed to
by the parties during the weekly reconciliation process set forth in Section 3.h
hereof).
     13. Indemnification; Remedies.
          a. Indemnification by Stockholder. Stockholder shall and hereby agrees
to indemnify, defend and hold harmless at all times, the Buyer, each of the
Corporations and each of their respective successors and assigns, as to and
against any Damages (as hereinafter defined) resulting from: (i) any inaccurate
representation made by Stockholder in or under this Agreement; (ii) breach of
any representations or warranties made by Stockholder in or under this
Agreement; (iii) breach or default in the performance by Stockholder or any of
the Corporations of any of the covenants to be performed by Stockholder or any
such Corporation hereunder; and (iv) any Pre-Closing Liabilities.
          b. Indemnification by the Buyer. The Buyer shall and hereby agrees to
indemnify, defend and hold harmless at all times Stockholder and its successors
and assigns, as to and against any Damages resulting from: (i) any inaccurate
representation made by the Buyer in or under this Agreement; (ii) breach of any
representations or warranties made by Buyer in or under this Agreement;
(iii) breach or default in the performance by the Buyer of any of the covenants
to be performed by the Buyer hereunder; and (iv) any claim, debt, liability or
obligation of each of the Corporations of any kind arising on or after the
Closing Date which pertains to any actions, omissions, debts, liabilities,
obligations, facts and events, of any such Corporation, created or arising after
the Closing Date.
          c. Definitions.
               i. Damages. The term “Damages” as used herein, shall include any
demands, claims, actions, deficiencies, losses, delinquencies, defaults,
assessments, fees, costs, taxes, expenses, debts, liabilities, obligations,
penalties and damages, including reasonable counsel fees incurred in
investigating or in attempting to avoid the same or oppose the imposition
thereof, to the extent not paid by insurance. The term “Damages” shall also
include, but not be limited to, any Liabilities Deficiency, Subsequent Event
Deficiency and/or Contingent Liability, as defined in Section 4 hereof, to the
extent not paid by offsets made against the Contingent Cash Consideration
pursuant to Section 4 hereof and to the extent not paid by insurance. If any of
the Damages are covered by any insurance policies maintained by a Corporation,
either before or after Closing (including the general liability occurrence
policy currently maintained by a Corporation), Buyer shall cause such
Corporation to make a claim on

27



--------------------------------------------------------------------------------



 



such insurance in connection with any indemnity claim but no such requirement to
make such claim for insurance shall delay, hinder, avoid or prevent Buyer from
asserting or pursuing any indemnification claim against the Stockholder pursuant
to this Section 13 and to recover Damages from the Stockholder.
               ii. Pre-Closing Liabilities. The term “Pre-Closing Liabilities”
as used herein shall mean (A) any claim, debt, liability or obligation of any of
the Corporations of any kind (whether known or unknown, accrued, absolute,
contingent or otherwise) which becomes known, is uncovered or arises on or after
the Closing Date but which pertains to any actions, omissions, debts,
liabilities, obligations, or, to the extent occurring before the Closing Date,
facts and events, of any such Corporation, created or arising before the Closing
Date, and (B) any claim against any of the Corporations for liability which
pertains to or arises from services provided by any of the Corporations prior to
the Closing Date, except, as to (A) and (B): (a) liabilities incurred after the
Last Balance Sheet Date in the ordinary course of business that did not,
individually or in the aggregate, have a material adverse effect on the Business
of the Corporations, assets, results of operations, prospects or condition
(financial or otherwise) of the Corporations as of the Closing Date; and
(b) liabilities and obligations the responsibility for which has been
specifically addressed by the Parties in this Agreement.
          d. Remedies.
               i. Buyer’s Remedies. In the event Buyer makes written request to
Stockholder for the payment of Damages and Stockholder fails to make the
requested payment within thirty (30) days from the date of delivery of such
written request (said thirty (30) day period hereinafter referred to as the
“Stockholder Notice Period”), Buyer shall have the right, in the exercise of its
sole discretion, to either (I) make offset against the Contingent Cash
Consideration pursuant to Section 3.b hereof; or (II) require Stockholder to pay
Buyer the full amount of such Damages in cash within the twenty (20) day period
following the applicable Stockholder Notice Period (and Stockholder shall be
liable for such amount and for the payment of such amount in full during such
period); provided, however, that Stockholder shall have the option of disputing
the validity of the claim or liability giving rise to the Damages (the
“Stockholder Disputed Claim”) by providing written notice to Buyer of such
dispute within the Stockholder Notice Period. The dispute between Buyer and
Stockholder shall be settled by arbitration pursuant to Section 13.e hereof. In
the event Stockholder accepts responsibility for a Stockholder Disputed Claim
involving a third party but desires to contest such Stockholder Disputed Claim
and assume all responsibility for the ultimate outcome thereof, Stockholder
shall defend the Stockholder Disputed Claim pursuant to Section 13.f hereof and
shall be liable to Buyer for any and all Damages resulting therefrom.
               ii. Stockholder’ Remedies. In the event Stockholder make written
request to Buyer for the payment of Damages and Buyer fails to make the
requested payment within thirty (30) days from the date of delivery of such
written request (said thirty (30) day period hereinafter referred to as the
“Buyer Notice Period”), Stockholder shall have the right to require Buyer to pay
Stockholder the full amount of such Damages in cash within the twenty (20) day
period following the applicable Buyer Notice Period (and Buyer shall be liable
for such amount and for the payment of such amount in full during such period);
provided, however, that

28



--------------------------------------------------------------------------------



 



Buyer shall have the option of disputing the validity of the claim or liability
giving rise to the Damages (the “Buyer Disputed Claim”) by providing written
notice to Stockholder of such dispute within the Buyer Notice Period. The
dispute between Buyer and Stockholder shall be settled by arbitration pursuant
to Section 13.e hereof. In the event Buyer accepts responsibility for a Buyer
Disputed Claim involving a third party but desires to contest such Buyer
Disputed Claim and assume all responsibility for the ultimate outcome thereof,
the Buyer shall defend the Buyer Disputed Claim pursuant to Section 13.f hereof
and shall be liable to Stockholder for any and all Damages resulting therefrom.
          e. Arbitration. In the event settlement of a Buyer Disputed Claim or
Stockholder Disputed Claim (a “Dispute”) is required to be resolved by
arbitration, such arbitration shall be commenced by written notice from the
party claiming such Dispute to the other party that such party has elected to
have such Dispute settled by arbitration. Any Dispute shall be settled by
arbitration in Orlando, Florida and judgment upon the award rendered may be
entered in any court having jurisdiction thereof, under the then current
Commercial Arbitration Rules (whereby if three arbitrators are to be selected,
each of the Parties selects one and the arbitrators so selected choose the
third) of the American Arbitration Association (“the Association”). The
arbitration shall be held at a mutually agreeable location in Orlando, Florida
and conducted by a panel of three (3) arbitrators (if the amount in dispute
exceeds $100,000) or by a single arbitrator (if the amount in dispute is equal
to or less than $100,000). Not later than ten (10) days after the delivery of a
written notice of a Dispute, the parties shall submit the matter to the
Association. Not later than ten (10) days after the arbitrator(s) are appointed,
the arbitrator(s) shall schedule the arbitration for a hearing to commence on a
mutually convenient date. The hearing shall commence no later than thirty
(30) days after the arbitrator(s) are appointed. The arbitrator(s) shall issue
his, her or their award in writing no later than twenty (20) calendar days after
the conclusion of the hearing. In the event the Dispute which is the subject of
the arbitration involves a claim by a third party, the party or parties against
whom the claim was made shall be responsible for taking sufficient legal action
to protect such party’s interest until such time as the arbitrator(s) shall have
decided which of Buyer or Stockholder is the responsible party. Immediately upon
the responsible party being determined by the arbitrator(s), the responsible
party shall take control of resolving the claim pursuant to Section 13.f hereof
and shall reimburse the other party for any reasonable expenses incurred by such
party prior to taking such control.
          f. Right to Defend. In the event a party hereto elects to take
responsibility for defending either a Stockholder Disputed Claim or Buyer
Disputed Claim pursuant to Section 13.d hereof, such party (the “Indemnifying
Party”) shall defend, contest or otherwise protect against such suit, action,
investigation, claim or proceeding at its own cost and expense, and the other
party (the “Indemnified Party”) must cooperate in any such defense or other
action. The Indemnified Party shall have the right, but not the obligation, to
participate at its own expense in the defense thereof by counsel of its own
choosing, but the Indemnifying Party shall be entitled to control the defense
(but shall keep the Indemnified Party informed as to the progress of the case
and, if requested by the Indemnified Party, shall consult with the Indemnified
Party as to the defenses intended to be asserted, the litigation strategies
intended to be implemented and the settlement terms intended to be offered)
unless the Indemnified Party has relieved the Indemnifying Party from liability
with respect to the particular matter or the Indemnifying Party

29



--------------------------------------------------------------------------------



 



fails to assume defense of the matter. In the event both the Indemnifying Party
and Indemnified Party are parties to the action, the Indemnifying Party shall
take immediate steps to attempt to have the applicable arbitor dismiss
Indemnified Party from such action. If the Indemnifying Party shall fail to
defend, contest or otherwise protect in a timely manner against any such suit,
action, investigation, claim or proceeding, the Indemnified Party shall have the
right, but not the obligation, to defend, contest or otherwise protect against
the same and make any monetary compromise or settlement thereof and recover the
entire cost thereof from the Indemnifying party including reasonable attorneys’
fees, disbursements and all amounts paid as a result of such suit, action,
investigation, claim or proceeding or the compromise or settlement thereof;
provided, however, that the Indemnified Party must send a written notice to the
Indemnifying Party of any such proposed settlement or compromise.
     14. Expenses. The Buyer and Stockholder will each be solely responsible for
and shall bear all of its own respective costs and expenses, including, without
limitation, expenses of legal counsel, accountants and other advisers, incurred
at any time in connection with pursuing or consummating this Agreement and the
transactions contemplated thereby, and no such fees of Stockholder or any of the
Corporations shall be borne or accrued by any of the Corporations.
     15. Amendment and Waiver. This Agreement may be amended or modified at any
time and in all respects, or any provisions may be waived by an instrument in
writing executed by the Buyer and Stockholder, or either of them in the case of
a waiver.
     16. Assignment; No Third-Party Beneficiaries. Neither this Agreement nor
any right created hereby shall be assignable by Stockholder or the Buyer without
the prior written consent of the other, except for an assignment incident to a
merger, consolidation or reorganization. Nothing in this Agreement, expressed or
implied, is intended to confer upon any person, other than the Parties hereto
and their successors, any rights or remedies under or by reason of this
Agreement.
     17. Headings. Headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
     18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same agreement. Facsimile signatures
may be deemed binding for this Agreement, or any modification or amendment
thereto, or any documents contemplated hereby.
     19. Gender. All personal pronouns used in this Agreement shall include the
other genders whether used in the masculine or feminine or neuter gender, and
the singular shall include the plural whenever and as often as may be
appropriate.
     20. Parties In Interest. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
Buyer and Stockholder, and their respective successors and permitted assigns.

30



--------------------------------------------------------------------------------



 



     21. Integrated Agreement; Exhibits. This Agreement constitutes the entire
agreement between the Parties hereto, supersedes any prior understandings,
agreements or representations of the Parties and there are no agreements,
understandings, restrictions, warranties, or representations between the
Parties, written or oral, other than those set forth herein or herein provided
for. All of the Exhibits referenced in this Agreement are incorporated into this
Agreement by such reference thereto and made a part hereof.
     22. Choice of Law and Venue. It is the intention of the Parties that the
laws of the State of Florida shall govern the validity of this Agreement, the
construction of its terms and the interpretation of the rights and duties of the
Parties, without giving effect to any choice or conflict of law provision or
rule. Any action involving or relating to this Agreement shall be brought in the
state court of appropriate jurisdiction sitting in Orange County, Florida.
     23. Notices. All notices, payments, demands and requests from one Party to
the another, made pursuant to this Agreement or the transactions contemplated
hereunder, shall be in written form and shall be deemed duly given if personally
delivered or sent by registered or certified mail, postage prepaid, return
receipt requested, or by Federal Express or other recognized next-day business
couriers, or by fax and followed by hard copy, at the following addresses:

         
 
  As to Stockholder:   Arcadia Products, Inc.
 
      c/o Arcadia Resources, Inc.
 
      9229 Delegates Row, Suite 260
 
      Indianapolis, Indiana 46240
 
      Attn: Marvin R. Richardson
 
      Fax No.: 317-575-6195
 
       
 
  With copy to:   David C. Wright, Esq.
 
      c/o Arcadia Resources, Inc.
 
      9229 Delegates Row, Suite 260
 
      Indianapolis, Indiana 46240
 
      Fax No.: 317-575-6195
 
       
 
  As to the Buyer:   Aerocare Holdings, Inc.
 
      3325 Bartlett Blvd.
 
      Orlando, Florida 32811
 
      Attn: Stephen P. Griggs
 
      Fax No.: 407-206-0010
 
       
 
  With copy to:   Thomas A. Simser, Jr., Esq.
 
      Thomas A. Simser, Jr., P.L.
 
      P.O. Box 1360
 
      Hernando, Florida 34442-1360
 
      Fax No.: 407-386-6552

31



--------------------------------------------------------------------------------



 



     Notice shall be effective (i) if by registered or certified mail, or
overnight next-day business couriers, three (3) days after deposit in the U.S.
mail or with such courier, (ii) if by fax, upon confirmation of successful
transmission of such notice, (iii) if by personal delivery, upon such delivery,
and (iv) if by any other permitted means, upon receipt. In the event that any of
the named Parties desire to receive notice at another address, it shall be their
responsibility to notify all of the other Parties, in writing, of the new
address.
     24. Further Assurances. From time to time hereafter and without further
consideration, each of the Parties shall execute and deliver such additional or
further instruments of conveyance, assignment and transfer and take such other
actions as any of the other Parties may reasonably request in order to more
effectively consummate the transactions contemplated hereunder or as shall be
reasonably necessary or appropriate in connection with the carrying out of the
Parties’ respective obligations hereunder for the purposes of this Agreement.
The Parties understand that, after the Closing, Stockholder may inadvertently
receive checks, wire transfers or other deliveries of monies, which are the
property of one or more of the Corporations. Stockholder agrees to remit such
monies to the applicable Corporation promptly after receipt.
     25. Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
     26. Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any Federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. The words “to the
knowledge of” or words of similar effect and import, shall mean and include such
knowledge of facts and circumstances as would reasonably be known to a
reasonably diligence and prudent person carrying out the director, officer
and/or employee duties of any such positions held by the person making such
representation or, if such representation is being made on behalf of a
corporation or other business entity, such corporation or other business entity
shall be deemed to have knowledge of such facts and circumstances actually known
by, or which should have reasonably been known by, any member of its board of
directors or any of its executive officers.
     27. Limitation of Stockholder’s Liability. The Parties acknowledge and
agree that notwithstanding anything contained within this Agreement to the
contrary, in no event shall the aggregate liability of the Stockholder for
any and all losses, Damages (as defined in this Agreement or otherwise), claims
or other amounts that Buyer may incur or suffer, which arises, results from, or
relates to this Agreement or any schedule, exhibit, document, agreement or
instrument furnished or to be furnished by the Stockholder in connection with
this Agreement or any of the transactions contemplated by this Agreement,
whether based in contract, tort or otherwise, exceed, in the aggregate, Four
Million Seven Hundred Fifty Thousand Dollars

32



--------------------------------------------------------------------------------



 



($4,750,000); provided that the preceding shall not apply to any such losses,
Damages, claims or other amounts arising or resulting from fraud or intentional
misrepresentation of the Stockholder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE TO FOLLOW]

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed the day and year first above written.

                  Signed, sealed and delivered       ARCADIA PRODUCTS, INC., a  
  in the presence of:       Delaware corporation    
 
               
/s/ Kristi Lehman
      By:   /s/ Marvin R. Richardson    
 
               
 
          Marvin R. Richardson, President    
 
                        Date Executed: 5/18/09    
 
               
 
         
“Stockholder”
   
 
                        AEROCARE HOLDINGS, INC., a             Delaware
corporation    
 
               
/s/ Patricia Jones
      By:   /s/ Joseph R. Russell    
 
               
 
          Joseph P. Russell, Chief Financial
Officer and Assistant Secretary    
 
                /s/ Scott Bogan       Date Executed: 5/18/09    
 
               
 
               
 
         
“Buyer”
   

34



--------------------------------------------------------------------------------



 



INDEX TO EXHIBITS

      Exhibit   Description
 
   
3-A
  Schedule of Wire Instructions
 
   
3-G
  Allocation Schedule (forms required under Section 338(h)(10)) [TO BE PREPARED
AND DELIVERED POST-CLOSING]
 
   
3-I
  List of Agreements Pertaining to Rossville Billing Center Transition
 
   
6-A
  Officers and Directors of Each Corporation
 
   
6-B
  Certain Distributions
 
   
6-C
  Financial Statements
 
   
6-D
  Schedule of Liabilities
 
   
6-F
  Schedule of Stockholder Agreements
 
   
6-G
  Schedule of Stockholders, Distributions and Exempted Transactions
 
   
6-H
  Tax Returns
 
   
6-I
  Schedule of Litigation and Other Legal Proceedings
 
   
6-K1
  Schedule of Included Assets
 
   
6-K2
  Schedule of Excluded Assets
 
   
6-M
  Schedule of Contracts
 
   
6-N
  Schedule of Leases and Insurance Policies
 
   
6-R
  Schedule of Accounts Payable Data [the April 30, 2009 A/P Schedule is to be
delivered at Closing, and the May 15, 2009 A/P Schedule is to be delivered on or
before May 31, 2009]
 
   
6-S1
  Schedule of Personnel, Payrates and Employment and Non-Compete Agreements
 
   
6-S2
  Schedule of Certain Retirement and Other Benefits
 
   
6-T
  Patients’ List of the Business
 
   
6-U
  List of Provider Numbers
 
   
6-Z
  Schedule of Adverse Business Developments
 
   
9-E
  Legal Opinion of Buyer’s Counsel [TO BE DELIVERED PROMPTLY AFTER DELIVERY OF
THE LEGAL OPINION OF STOCKHOLDER’S AND CORPORATIONS’ COUNSEL]

35



--------------------------------------------------------------------------------



 



      Exhibit   Description
 
   
10-C
  Legal Opinion of Stockholder’s and Corporations’ Counsel
 
   
10-D
  Forms of Non-Competition and Non-Solicitation Agreements of Arcadia Products,
Inc., Arcadia Resources, Inc., RKDA, Inc., and SSAC, LLC d/b/a Arcadia RX
 
   
10-E
  Form of Employment Agreement of Darian Byrd
 
   
10-F
  Forms of Guaranty Agreements of Arcadia Resources, Inc. and RKDA, Inc.
 
   
10-G
  Forms of Resignations of All Officers and Directors of Each Corporation
 
   
10-H
  Forms of Required Assignments and Landlord Consents
 
   
10-J
  Copies of Executed Originals of Release Letters signed by Jana Master Fund,
Ltd., Vicis Capital Master Fund, and LSP Partners, respectively

36